Citation Nr: 0721405	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-11 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fibromyalgia, to include as due to an undiagnosed illness.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome (CFS), to include as due to an 
undiagnosed illness.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
irritable bowel syndrome (IBS), to include as due to an 
undiagnosed illness.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bullous emphysema.  

6.  Entitlement to service connection for ulcers, claimed as 
secondary to service connected post-traumatic stress disorder 
(PTSD).  

7.  Entitlement to service connection for hearing loss.  

8.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992, to include service in the Southwest Asia theater of 
operations.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied service 
connection for ulcers as secondary to PTSD, hearing loss, and 
tinnitus, and continued previous denials of entitlement to 
service connection for bullous emphysema, headaches, 
fibromyalgia, CFS, and IBS.  

The Board points out at the outset of this decision that the 
veteran previously sought entitlement to service connection 
for an ulcer.  This claim was denied in a July 2002 rating 
decision.  The veteran did not appeal this denial.  In his 
April 2004 claim the veteran specifically limited his claim 
to entitlement to service connection for a peptic ulcer as 
secondary to stress from PTSD.  Consequently, the issue of 
service connection for an ulcer on a direct basis is not 
before the Board at this time.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The December 2004 rating decision addressed the merits of the 
previously denied claims of entitlement to service connection 
for bullous emphysema and IBS.  Nevertheless, the Board must 
make independent determinations as to whether new and 
material evidence has been presented before reaching the 
merits of the service connection claims.  Therefore, the 
claims concerning bullous emphysema and IBS have been 
characterized as indicated on the first page of this 
decision.  

In April 2007, subsequent to issuance of the supplemental 
statement of the case (SSOC), the veteran submitted evidence 
pertinent to his claims.  This evidence was submitted with a 
waiver of consideration by the agency of original 
jurisdiction (AOJ).  Therefore, the Board will consider this 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2006).  

In April 2007 the veteran testified before the undersigned in 
Washington, D.C.  A transcript of that hearing is of record.  

The issues of whether new and material evidence has been 
submitted sufficient to reopen the claim of entitlement to 
service connection for headaches, and the reopened claims of 
entitlement to service connection fibromyalgia and bullous 
emphysema are addressed in the REMAND portion of the decision 
below and are REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The July 2003 rating decision, which denied service 
connection for fibromyalgia, CFS, IBS, and bullous emphysema, 
is final.  The veteran was notified of his appellate rights 
but did not appeal.

2.  Evidence received since the July 2003 rating decision 
does not relate to previously unestablished facts necessary 
to substantiate the claims for service connection for CFS or 
IBS, and raises no reasonable possibility of substantiating 
those claims.    

3.  Evidence received since the July 2003 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claims of service connection for 
Fibromyalgia and bullous emphysema, and raises a reasonable 
possibility of substantiating the claim.

4.  Ulcers have not been shown by competent medical evidence 
to have been proximately caused or aggravated by service 
connected PTSD.  

5.  The veteran's current level of hearing loss is not a 
disability for VA purposes.  

6.  Tinnitus has not been shown by competent medical evidence 
to be etiologically related to service.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision, which denied service 
connection for fibromyalgia, CFS, IBS, and bullous emphysema, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  Regarding the claims for service connection for CFS and 
IBS, no new and material evidence has been associated with 
the claims file subsequent to the July 2003 denial, and these 
claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  Regarding the claims for service connection for 
fibromyalgia and bullous emphysema, new and material evidence 
has been associated with the claims file subsequent to the 
July 2003 rating decision, and these claims are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  Ulcers were not the result of or aggravated by service-
connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006); 71 Fed. Reg. 52,744-7 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(a)).  

5.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.385 (2006).  

6.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the requests to reopen the claims of entitlement to 
service connection for fibromyalgia and bullous emphysema, 
further notice or assistance is unnecessary to aid the 
veteran in substantiating these claims.  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in regard to reopening claims, VA must inform the 
claimant of what information and evidence is necessary to 
reopen the claim and what information and evidence is 
necessary to establish entitlement to the benefit sought.  In 
this case, the appellant was provided notice on both of these 
aspects of his requests to reopen claims for service 
connection for CFS and IBS.    

In Kent, the Court also held that the VCAA requires VA to 
look at the bases for the denial in the prior decision and to 
respond with a letter describing the evidence necessary to 
substantiate the element or elements required to grant the 
claim that were found insufficient in the previous denial.  A 
September 2004 VCAA letter informed the veteran that his 
claims had been previously denied because the medical 
evidence did not show a diagnosis of CFS or IBS and provided 
notice on what would constitute "new" and "material" 
evidence as required to reopen the claims.  This letter 
further advised the veteran of the information and evidence 
required to satisfy the underlying service connection claims.  

A June 2004 VCAA letter provided notice on the information 
and evidence required to substantiate the veteran's claims 
for service connection for tinnitus and peptic ulcers 
secondary to PTSD.  A January 2006 VCAA letter informed the 
veteran of the information and evidence required to 
substantiate his claim for service connection for hearing 
loss and the reiterated what was required to substantiate the 
underlying claims for service connection for CFS and IBS.  

The June 2004, September 2004, and January 2006 VCAA letters 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, these three VCAA 
letters each stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the fourth element of the duty to notify was 
satisfied.  

In Pelegrini II, the Court held that VCAA notice should be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial denial in this case.  However, the 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The February 
2006 statement of the case (SOC) and October 2006 
supplemental SOC (SSOC) readjudicated the claims on appeal by 
considering the claims based on all the evidence of record.  
These readjudications acted to remedy any timing defect in 
regard to the VCAA notice.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

A March 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter had a timing 
deficiency which was remedied by readjudication of the claims 
in October 2006.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Thus, all required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2).  Moreover, § 5103A(f) 
states, "Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  

The evidence on file does not indicate, nor does the 
appellant argue, that there remains any additional evidence 
which has not been collected for review regarding CFS, IBS, 
ulcers, hearing loss, or tinnitus.  The Board finds that 
there is no reasonable likelihood that any additional 
evidence is available for review.  

Further, the veteran's service medical records and VA and 
private treatment records have been associated with the 
claims file.  In addition, the veteran was afforded VA 
examinations in June 2002 and November 2004 to evaluate his 
claimed conditions.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  New and Material Evidence

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria for a medically 
unexplained chronic multi symptom illness.  38 C.F.R. 
§ 3.317(a)(2)(ii).  

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(ii)(C).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran initially filed a claim of entitlement to service 
connection for breathing problems in May 2001.  A July 2002 
rating decision denied service connection for a respiratory 
condition on a direct basis.  In March 2003 the veteran filed 
a claim of entitlement to service connection for 
fibromyalgia, CFS, and IBS as a result of Persian Gulf War 
service.  A July 2003 rating decision subsequently denied 
service connection for fibromyalgia, CFS, IBS, and bullous 
emphysema.  The denials were based on no diagnosis of 
fibromyalgia, CFS, or IBS, and a finding that diagnosed 
bullous emphysema was not caused or aggravated by service.  

The veteran did not file a notice of disagreement (NOD) 
within one year of notice of the July 2003 rating decision, 
therefore, that determination is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  However, the veteran may 
reopen his claims by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

It has been held that, in determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the appellant has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim on any basis, i.e., on the merits or denying 
reopening.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence of record at the time of the July 2003 rating 
decision included the veteran's service medical records.  
While these records include gastrointestinal complaints, 
there is no diagnosis of IBS, but rather the veteran was 
diagnosed with viral gastroenteritis and mild 
gastritis/enteritis, possibly secondary to virus and poor 
dietary habits.  At the report of medical history given at 
his June 1992 separation examination, the veteran indicated 
that he had swollen or painful joints, however, there was no 
diagnosis of fibromyalgia.  

Also of record were VA treatment reports from January 2000 to 
June 2003.  In January 2000 the veteran complained of crampy 
upper abdominal pain for 7 years.  He also described daily 
nausea, predominantly in the morning, with occasional violent 
vomiting.  The assessment was functional abdominal pain/IBS 
and the veteran was scheduled for an 
esophagogastroduodenoscopy (EGD) and flex sigmoidoscopy.  The 
February 2000 endoscopy report found mild gastritis of the 
body and the antrum.  In May 2001 the veteran complained of 
persistent abdominal discomfort.  The impression was peptic 
ulcer, not otherwise specified.  

These records also reflect treatment for bullous emphysema.  
At treatment in April 2003 the assessment was bullous 
emphysema, most likely secondary to excessive smoking.  At 
treatment in June 2003 a different VA physician saw the 
veteran for evaluation of his bullous lung lesion.  The 
assessment at that time was bullous lung disease as a result 
of cigarettes/marijuana.  The physician advised that the 
veteran stop smoking.  

At VA examination in June 2002 the veteran reported that he 
was around burning oil fields in Operation Desert Storm, and 
was breathing air that was consumed with smoke from the burnt 
oil wells.  He stated that since the Gulf War, he had a 
productive cough, with gray-black sputum, dyspnea on 
exertion, daily chest pain, and shortness of breath.  He 
reported smoking one pack of cigarettes per week and two 
marijuana cigarettes per day.  He also complained of chronic 
dyspepsia, abdominal pain, gas, and bloating.  He stated that 
he was currently taking medication and was being treated by 
the GI clinic for a history of peptic ulcer disease, with a 
history of hematemesis in the past.  

The diagnosis pertinent to the gastrointestinal complaints 
was peptic ulcer disease.  The examiner was unable to render 
a diagnosis regarding the veteran's respiratory complaints, 
as he did not report for pulmonary function testing.  The 
examiner noted that the veteran had complaints of generalized 
myalgia/arthralgias since the Gulf War, however, he would not 
elaborate.  The diagnosis regarding this complaint was 
myalgia/arthralgias (generalized) with no objective findings 
to confirm diagnosis.  

At VA respiratory examination in April 2003 the veteran 
complained of chronic severe cough.  A March 2003 chest X-ray 
revealed subsegmental atelectasis or pleural thickening or 
scarring in the left mid lung region.  Bullae were 
demonstrated in the left upper lobe, with increased 
interstitial lung markings in the left mid lung section.  An 
April 2003 CT scan revealed severe bullous emphysema.  The 
diagnoses included bullous emphysema with fibrotic changes in 
the lungs and insomnia to be further evaluated by the 
psychiatrist.  The examiner opined that it was at least as 
likely as not that the veteran had an undiagnosed illness, 
consisting of very severe bullous emphysematous changes in 
the lungs, along with some fibrotic changes or infiltrates, 
severe cough, and some fever and weight loss, which could be 
service connected in the context of the Gulf War.  

At VA psychiatric examination in April 2003 the veteran 
reported that he did not sleep and had not slept for years.  
He stated that when he closed his eyes he started seeing 
things he did not want to see.  He added that he would not 
sleep if it was dark outside, and only slept during the day.  
The diagnosis was major depressive episode.  

In a May 2003 letter, the VA respiratory examiner elaborated 
on his examination report by stating that the veteran had 
bullous emphysematous changes in the lungs, pulmonary 
infiltrates, bouts of fever, and weight loss, and what was 
undiagnosed was what was causing these four together; that 
the statement that the condition was "undiagnosed" was an 
admission that the cause was unknown.  Therefore, the 
examiner continued, consideration of the veteran's exposure 
to toxic fumes, etc., would be pure speculation, and was 
avoided.  

Also considered in the July 2003 rating decision were 
internet articles submitted by the veteran, regarding the 
health effects of oil well fires during the Gulf War.  

Evidence submitted after the July 2003 rating decision 
includes VA treatment records from November 1999 to April 
2004, which include complaints regarding bullous emphysema, 
joint pain, and abdominal discomfort.  In September 2003 the 
veteran continued to complain of shortness of breath and 
joint pain and the impressions regarding these complaints 
were severe bullous emphysema and joint pain.  

At treatment for bullous emphysema in October 2003 the 
veteran reported that he was in the Gulf War and was involved 
with oil wells.  He reported that, since that time, he had 
experienced fevers, cough, and dyspnea on exertion.  He also 
reported smoking cigarettes and marijuana, but had quit 3 
months earlier.  The impression was severe bullous emphysema 
perhaps result of cigarettes/marijuana/exposures.  

At treatment in March 2004 the veteran continued to complain 
of shortness of breath with exertion and joint pain.  The 
diagnoses were severe bullous emphysema, secondary to 
exposure to oil well fires during the Gulf War as well as 
smoking history and joint pain.  In an April 2004 note Dr. 
Moore, who treated the veteran in March 2004, specifically 
stated that oil well fires could contribute to the veteran's 
lung disease.  

In an April 2004 letter, Dr. Michael stated that the veteran 
was presently under her care at the St. Louis VA Medical 
Center (VAMC) and that, in her opinion, it was at least as 
likely as not that the veteran's bullous emphysema was 
secondary to exposure to burning oil fields while 
participating in Desert Storm.  

An April 2004 VA clinical record notes that the veteran's 
joint pain was being treated with medication.  The examiner 
was concerned that the joint pain "may fit into some larger 
rheumatological syndrome.  Will ask rheum[atology] for input.  
The symptoms sound somewhat like gout, so will give [the 
veteran] a diagnostic trial of colchicine to see if it 
relieves his pain."  

At VA examination in November 2004 the veteran reported that 
he was being treated at John Cochran VAMC, and it was noted 
that he had a pulmonary clinic appointment later that 
afternoon.  He complained of shortness of breath and symptoms 
consistent with irritable colon syndrome as well as 
gastroesophageal reflux disease (GERD).  The veteran reported 
that he did not avoid any particular foods, and although his 
stools were loose at times, accompanied by cramping, he was 
not generally having watery stools.  He denied problems with 
incontinence.  The diagnoses were bullous emphysema and 
irritable colon syndrome.  

In his September 2005 NOD, the veteran reported a continuity 
of symptomatology of fibromyalgia, CFS, IBS, and bullous 
emphysema since service.  

At the April 2007 hearing, the veteran reported that he had 
been diagnosed with fibromyalgia by several physicians.  He 
described his IBS as including daily cramping, which he 
described the need to go to the bathroom at a certain time in 
the morning and the evening, with crippling stomach pain, and 
bloody stools on a weekly basis.  He stated that he had to be 
careful of what he ate because certain foods caused 
gastrointestinal problems.  

A.  CFS

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim for service connection for CFS, 
the Board finds that he has not submitted new and material 
evidence.  The July 2003 denial was based on there being no 
medical evidence of CFS.  Review of the evidence submitted 
since that denial does not include any diagnosis of CFS, nor 
does the medical evidence suggest symptomatology consistent 
with CFS.  

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires specific criteria.  These include new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months; the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and six or more of the following: 
acute onset of the condition, low grade fever, nonexudative 
pharyngitis, palpable or tender cervical or axillary lymph 
nodes, generalized muscle aches or weakness, fatigue lasting 
24 hours or longer after exercise, headaches (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), migratory joint pains, neuropsychologic 
symptoms, and sleep disturbance. See 38 C.F.R. § 4.88a 
(2006).

Although the veteran has continued to assert that he has CFS 
which is related to his Gulf War service, he is not competent 
to report a diagnosis of CFS.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Since the July 2003 denial, there is 
simply no competent medical evidence showing that the veteran 
meets the criteria of a diagnosis for CFS as set forth in 
38 C.F.R. § 4.88a.  The Board first notes that to the extent 
the veteran suffers debilitating fatigue described in 
38 C.F.R. § 4.88a(a)(1), such fatigue is explained by his 
diagnosed severe bullous emphysema.  Moreover, the veteran is 
not shown by medical evidence to suffer from six or more of 
the symptoms listed in 38 C.F.R. § 4.88a(a)(3) that cannot be 
attributed to other causes.  

For these reasons, the Board finds that the veteran has 
submitted no objective evidence indicating that he has CFS.  
In the absence of a medical finding of CFS, the evidence does 
not raise a reasonable possibility of substantiating the 
claim.  In view of the foregoing, the Board concludes that 
the veteran's claim cannot be reopened because no new and 
material evidence has been submitted.  38 C.F.R. § 3.156(a).

B.  IBS

The evidence associated with the record since July 2003 
includes the veteran's subjective complaints regarding 
gastrointestinal distress, and the November 2004 diagnosis of 
irritable colon syndrome.  The veteran's gastrointestinal 
complaints were previously considered in the July 2003 rating 
decision.  Thus, those complaints included in the evidence 
submitted since that denial are cumulative and redundant.  
Further, the November 2004 diagnosis of irritable colon 
syndrome appears to be based entirely on the veteran's 
subjective complaints.  As the January 2000 VA treatment 
report diagnosing IBS was also based on the veteran's 
subjective complaints, the November 2004 diagnosis is also 
cumulative and redundant evidence.  

The medical evidence associated with the record prior to and 
after the July 2003 rating decision does not include any 
"objective indications" of IBS, capable of "independent 
verification," to a degree of 10 percent, or more as 
required to grant service connection.  38 C.F.R. 
§ 3.317(a)(1), (a)(3).  In this regard the Board notes that 
the results of testing in February 2000 did not include a 
diagnosis of IBS, but rather, mild gastritis.  Moreover, 
various medical records and testing objectively indicate that 
the veteran also suffers from stomach ulcers.  There is no 
objective medical evidence showing that the veteran's pain, 
discomfort, or abdominal distress is unrelated to these 
conditions.  

In this respect, the Board notes that under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319, a 10 percent rating for 
irritable colon syndrome requires "moderate" symptoms, 
manifested by "frequent episodes of bowel disturbance and 
abdominal distress."  While the veteran contends that his 
gastrointestinal symptoms characterize IBS to a degree of 10 
percent or more, there is no medical evidence of this prior 
to or after the final July 2003 rating decision.  In November 
2004 VA examination report, although the veteran reported 
daily cramping, his stools were only "loose at times" and 
he was "generally not having watery stools."  The veteran's 
own testimony, which states he needs to have bowel movements 
at certain times in the morning and the evening does not 
suggest he has frequent episodes of bowel disturbance as is 
characterized by one suffering from IBS to a degree of at 
least 10 percent.

For these reasons, the Board finds that the veteran has 
submitted no evidence of objective indications of IBS, but 
has only reiterated his subjective gastrointestinal 
complaints previously considered.  As such, no evidence has 
been associated with the record which raises a reasonable 
possibility of substantiating the claim.  In view of the 
foregoing, the Board concludes that the veteran's claim 
cannot be reopened because no new and material evidence has 
been submitted.  38 C.F.R. § 3.156(a).

C.  Fibromyalgia

In reviewing the evidence submitted by the veteran since the 
July 2003 denial, the Board finds that he has submitted new 
and material evidence to reopen the claim of entitlement to 
service connection for fibromyalgia.  The basis for the July 
2003 RO denial was that there was no objective medical 
evidence of Fibromyalgia.  The medical evidence associated 
with the record since July 2003, however, includes an April 
2004 VA clinical record noting that the veteran's joint pain 
was being treated with medication and indicated that further 
testing and follow-up would be conducted by rheumatology 
specialists to assess the joint pain.  

While the evidence prior to the July 2003 denial contained no 
objective evidence of joint pain, the medical evidence 
subsequently submitted, as described above, establishes that 
the veteran suffers from joint pain.  As this relates to a 
previously unestablished fact, it constitutes new and 
material evidence, and the claim of entitlement to service 
connection for fibromyalgia is reopened.  38 C.F.R. 
§ 3.156(a).  

D.  Bullous Emphysema

The evidence associated with the record since July 2003 also 
includes the October 2003 and March 2004 VA treatment reports 
which attributed bullous emphysema, in part, to described oil 
fire exposures, and Dr. Moore's April 2004 statement that oil 
fires could contribute to the veteran's lung disease.  Also 
submitted since July 2003 is Dr. Michael's April 2004 letter 
in which she opined that bullous emphysema was at least as 
likely as not secondary to exposure to oil fires in Desert 
Storm.  

These opinions of the VA physicians suggest that the 
veteran's bullous emphysema is related to service and, as 
such, relate to an unestablished fact necessary to 
substantiate the claim, a nexus between bullous emphysema and 
service, and raise a possibility of substantiating the claim.  
Therefore, these opinions constitute new and material 
evidence and the claim of entitlement to service connection 
for bullous emphysema is reopened.  38 C.F.R. § 3.156(a).  

III.  Ulcers

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2006).  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448.  

VA recently amended 38 C.F.R. § 3.310, to conform the 
regulation to Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice- 
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  
71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310).

Parenthetically, the Board notes that consideration of the 
amendments to 38 C.F.R. § 3.310 in the first instance is not 
prejudicial to the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The amendments are intended to codify case 
law that was announced prior to the date of the veteran's 
claim.  Because the case law has been controlling throughout 
the veteran's claim, the RO adjudicated his claim under that 
case law, and hence in accordance with the regulatory 
amendments.

Service medical records are negative for complaints regarding 
or treatment for ulcers.  VA treatment records from November 
1999 to April 2004 reflect ongoing complaints regarding and 
treatment for peptic ulcers, which the veteran has 
consistently asserted are secondary to stress from PTSD.  
Despite ongoing treatment, these records do not include any 
etiological opinion regarding this condition.  The June 2002 
VA examination also included a diagnosis of peptic ulcer 
disease, however, the examiner did not provide an etiological 
opinion.  Rather, the only medical opinion regarding etiology 
of ulcers is from a November 2004 VA examination.  

At that examination, to evaluate severity of the veteran's 
PTSD, the examiner opined that, although stress of any kind 
can exacerbate ulcers, there is no way of separating stress 
caused by the PTSD from current events.  He added that he was 
not aware of any significant literature showing causation of 
ulcers by PTSD.  

Based on the foregoing, the Board finds that there is no 
competent evidence of record that the veteran's current 
ulcers are the proximate result of service-connected PTSD.  
Although the veteran testified in April 2007 that a 
psychologist had told him that there might be a connection 
between ulcers and PTSD, there is no such statement in the 
medical records.  The veteran's report of what the 
psychologist told him does not constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The conclusion that ulcers were not caused by PTSD is further 
bolstered by the fact that the record reflects diagnosis of 
and treatment for peptic ulcers from January 2000, and there 
is no medical finding, or treatment for, PTSD prior to March 
2001.   

While the examiner's opinion suggests that the veteran's 
service-connected PTSD may have aggravated his diagnosed 
ulcers, the opinion is insufficient to establish service 
connection based on aggravation because the opinion refers to 
ulcers generally, rather than the veteran's specific 
condition, and only states that stress of any kind "can" 
exacerbate ulcers.  This opinion is simply too speculative to 
establish that the veteran's PTSD aggravated his ulcers.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a medical nexus).  

While the veteran himself has made the claim of a nexus 
between ulcers and PTSD, as a layperson he is not competent 
to express an opinion as to medical causation, as he has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent a VA audiological examination in 
November 2004.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
20
15
LEFT
25
20
15
15
30

The veteran's speech recognition using the Maryland CNC Word 
List was 100 percent in the right ear and 96 percent in the 
left ear.  The audiologist's diagnosis was that pure tone 
test results indicated normal hearing bilaterally.  Speech 
recognition thresholds were in agreement with pure tone test 
results.  Word recognition scores were excellent bilaterally.  
The examiner opined that it was not at least as likely as not 
that the veteran's hearing loss was related to his military 
service.  

VA treatment records from November 1999 to April 2004 do not 
include treatment for hearing loss.  At the April 2007 
hearing the veteran testified that his ship was hit by a mine 
in service, after which his ears felt muffled.  

Despite the veteran's reports of hearing loss, audiological 
testing has not revealed pure tone thresholds or speech 
recognition scores meeting the definition of hearing loss 
contained in 38 C.F.R. § 3.385.  Without evidence of a 
current disability, the claim for service connection must be 
denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

V.  Tinnitus

The service medical records are negative for complaints 
regarding or treatment for tinnitus.  An August 1989 
treatment report specifically noted no tinnitus.  

VA treatment reports from November 1999 to April 2004 include 
complaints of tinnitus.  At VA audiological evaluation in 
November 2004 the veteran reported constant tinnitus in both 
ears.  He stated that he first noticed this ringing while in 
the military.  He reported that the ringing started as 
intermittent and eventually worsened through the years.  He 
reported excessive in-service noise exposure from machine gun 
fire, grenades, artillery, and bombs.  He denied a history of 
civilian occupational or recreational noise exposure.  The 
examiner opined that, due to the absence of acoustic damage, 
and the absence of documented complaints, it was not at least 
as likely as not that the veteran's tinnitus was related to 
military service.  

The first element of a successful service connection claim 
has been satisfied, as the VA treatment reports, and the 
November 2004 VA examination, include findings of tinnitus. 

In regard to the second element, the Board notes that the 
veteran was awarded the Combat Action Ribbon.  38 U.S.C.A. 
§ 1154(b) provides that, with respect to combat veterans, 
"The Secretary shall accept as sufficient proof of service 
connection... satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, and hardships 
of such service... Service connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary."

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F. 3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected," but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.").

Essentially, 38 U.S.C.A. § 1154 provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service, but it does 
not provide a basis to link etiologically any current 
tinnitus to service.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  

The veteran's reports of exposure to noise in combat are 
consistent with the circumstances of his service.  The 
element of an in-service injury is, therefore, satisfied.  

Despite the satisfaction of the first two elements, there is 
no competent medical evidence of a nexus between current 
tinnitus and in-service noise exposure or any other disease 
or injury in service.  

While the veteran has made the claim of service connection, 
as a layperson, he is not competent to express an opinion as 
to medical causation, as he has not claimed, nor shown, that 
he is a medical expert, capable of rendering medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The only competent medical opinion contained in the November 
2004 VA examination report, which provided a well-reasoned 
rationale for opining that unlikely that tinnitus was related 
to military service.  

Although the veteran has, at times, reported a continuity of 
symptomatology of tinnitus since service, this report must be 
weighed against the medical evidence, in this case, the 
negative nexus opinion provided by the November 2004 VA 
examiner.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

ORDER

New and material evidence not having been received, the 
veteran's request to reopen his claim of entitlement to 
service connection for chronic fatigue syndrome (CFS), to 
include as due to an undiagnosed illness, is denied.

New and material evidence not having been received, the 
veteran's request to reopen his claim of entitlement to 
service connection for irritable bowel syndrome (IBS), to 
include as due to an undiagnosed illness, is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for fibromyalgia is 
reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for bullous emphysema is 
reopened.  

Entitlement to service connection for ulcers, claimed as 
secondary to service connected post-traumatic stress disorder 
(PTSD), is denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

For the reasons set forth below, the issues of whether new 
and material evidence has been submitted sufficient to reopen 
the claim of entitlement to service connection for headaches, 
and the reopened claims of entitlement to service connection 
fibromyalgia and bullous emphysema, are hereby REMANDED. 

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records); 38 U.S.C.A. § 5103A(b) (requiring VA 
to obtain pertinent records that are adequately identified).    

At the November 2004 VA General Medical examination, the 
examiner noted that the veteran was being treated at John 
Cochran VAMC and had a pulmonary clinic appointment later 
that afternoon.  At the April 2007 hearing, the veteran 
testified that he had not seen VA doctors regarding his 
headaches for about two years.  The Board notes that the most 
recent VA treatment records associated with the claims file 
that relevant to headaches are from April 2004, some three 
years ago.  

The foregoing suggests that not all of the veteran's VA 
treatment records pertinent to the claims of entitlement to 
service connection for bullous emphysema and headaches have 
been associated with the claims file.  As any records of 
treatment for these conditions are potentially pertinent to 
the claims and are within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

In addition, in a February 2006 letter, the veteran's wife 
stated that the veteran was taken to the Barnes Emergency 
Room on January 18, 2006, where he was kept overnight in 
observation.  She added that the physicians were astounded by 
the size of the bullous in the veteran's left lung.  VA has a 
duty to obtain relevant records of treatment reported by 
private medical professionals.  Massey v. Brown, 7 Vet. App. 
204 (1994).  As records of emergency treatment from Barnes-
Jewish Hospital are pertinent to the claim of entitlement to 
service connection for bullous emphysema, attempts should be 
made to associate these records with the claims file.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As discussed above, with respect to the reopened claim of 
service connection for bullous emphysema, VA physicians have 
provided opinions that the veteran's bullous emphysema is 
related to exposure to oil fires in service.  Some of these 
physicians have also attributed bullous emphysema to smoking.  
However, there is no evidence that the VA physicians reviewed 
the claims file prior to rendering their opinions.  

In April 2004 the RO submitted the veteran's records to Dr. 
Lippmann at the St. Louis VAMC for an opinion regarding 
bullous emphysema and oil fire exposure.  Dr. Lippmann noted 
that the notes did not give full details of the veteran's 
smoking history, but it appeared that he smoked approximately 
1 to 2 packs of cigarettes per day for approximately 20 
years, and his chart included multiple reports of marijuana 
use.  Dr. Lippmann opined that the veteran's bullous 
emphysema was a result of use of cigarettes and marijuana, 
and that exposure to toxic oil fumes during the Gulf War did 
not contribute to his condition.  While Dr. Lippman 
acknowledged review of the "records" it is not clear 
whether he reviewed the claims file or the medical records 
available to him and, in any event, he did not examine the 
veteran.  

In light of the conflicting medical opinions of record, the 
Board finds that a VA examination is needed so that a medical 
professional can review the claims file, evaluate the 
veteran, and provide an etiological opinion regarding claimed 
bullous emphysema.  See Roberts v. Derwinski, 2 Vet. App. 387 
(1992) (holding that the veteran is entitled to a thorough 
examination which takes into account all relevant background 
information, including prior medical evidence).  

The Board notes that the law precludes service connection for 
disease or disability resulting from the use of tobacco 
products for all claims filed after June 9, 1998.  
38 U.S.C.A. § 1103(a).  

Regarding the reopened claim of entitlement to service 
connection for fibromyalgia, the record indicates there may 
be some VA rheumatology or orthopedic clinical records since 
April 2004 assessing the nature and etiology of the veteran's 
joint pain.  If these records exist, VA has a duty to obtain 
and associate such records with the claims file as well.  
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA 
treatment pertinent to bullous emphysema, 
fibromyalgia, and headaches, in 
particular, records of treatment since 
April 2004 from the St. Louis VAMC, 
including the John Cochran Division.  

2.  Take all necessary steps to obtain 
all outstanding treatment reports from 
the Barnes-Jewish Hospital at Washington 
University Medical Center since January 
2006.  

3.  Schedule the veteran for a VA 
examination to evaluate his claimed 
bullous emphysema.  The examiner should 
review the claims file and note such 
review in the examination report or in an 
addendum.  

The examiner should provide an opinion as 
to whether the veteran has current 
bullous emphysema and, if so, whether it 
is at least as likely as not (50 percent 
probability or more) that such disability 
began in service or is otherwise the 
result of a disease or injury in service.  
In this regard, the examiner is 
specifically requested to opine whether 
the veteran's current bullous emphysema 
is related to exposure to smoke or toxins 
produced by the oil fires in Kuwait and 
Iraq during the Persian Gulf War.  The 
examiner should offer a complete 
rationale for all opinions given.  

4.  Upon review of any additional 
evidence developed, any additional 
development deemed appropriate, such as 
examinations to evaluate the veteran's 
fibromyalgia or headaches claims, may be 
undertaken.

5. After all required actions have been 
completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claim.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


